Citation Nr: 0018752	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of vocational 
rehabilitation program overpayment in the amount of 
$1,872.26.

(The issues of entitlement to an initial evaluation in excess 
of 10 percent for bronchial asthma with chronic sinusitis 
from December 1, 1973, to June 26, 1994, an initial 
evaluation in excess of 60 percent for bronchial asthma with 
chronic sinusitis after June 27, 1994, an initial evaluation 
in excess of 50 percent for sleep apnea, and an effective 
date prior to December 10, 1995, for a grant of a total 
disability rating for compensation purposes on the basis of 
individual unemployability are the subject of a separate 
Board of Veterans' Appeals decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1973.

The current appeal arose from a May 1998 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.  The RO denied waiving a creation of 
overpayment in the amount of $1,872.26 related to the 
vocational rehabilitation program.

In July 1999, the veteran testified at a personal hearing 
before the undersigned Board of Veterans' Appeals (Board) 
Member.  A copy of the transcript of that hearing is of 
record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In June 1998, the Board remanded this claim to the RO for the 
COWC to obtain the veteran's Office of Vocational 
Rehabilitation and Counseling (V&RC) file and associate it 
with the record for appellate review.

In September 1999, the Board remanded this claim to the RO, 
noting that the COWC had not associated the veteran's V&RC 
file with the record for appellate review.  Additionally, the 
Board asked for additional information.  The Board notes that 
the veteran's V&RC file has been associated with the claims 
file.

In January and February 2000, the RO asked the veteran to 
submit an updated Financial Status Report (FSR) for 
consideration of the waiver of overpayment.  The record 
reflects the veteran submitted a Financial Status Report in 
late February 2000.  No adjudication of this additional 
evidence appears to have been accomplished by the RO.  A 
review of the evidentiary record discloses that the RO issued 
a statement of the case in September 1998.

The RO has not issued a supplemental statement of the case 
addressing the FSR most recently submitted by the veteran.  A 
supplemental statement of the case, so identified, will be 
furnished to the appellant, when additional pertinent 
evidence is received after the most recent supplemental 
statement of the case has been issued.  38 C.F.R. § 19.31 
(1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should issue a supplemental 
statement of the case as to the claim for 
entitlement to waiver of recovery of 
vocational rehabilitation program 
overpayment in the amount of $1,872.26.  
A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


